TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00043-CV




In re Ceragem International, Inc.,





ORIGINAL PROCEEDING FROM TRAVIS COUNTY 




O R D E R


                        Relator Ceragem International, Inc., filed a petition for writ of mandamus and a
motion for temporary emergency relief seeking to stay production of documents ordered to be
produced by today, January 25, 2006, as described in the trial court’s order signed January 17, 2006. 
See Tex. R. App. P. 52.10.  We grant the motion and stay production of these documents pending
our resolution of the petition for writ of mandamus.  Real party in interest has ten days from the date
of this order to file a response.
                        It is ordered January 25, 2006.
 
 
                                                                                                                                                             
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear